UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-4182


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANTONIO COLLINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:08-cr-00283-1)


Submitted:   July 30, 2010                 Decided:   August 10, 2010


Before TRAXLER, Chief Judge, and NIEMEYER and DUNCAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Christian M. Capece, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Charleston,
West Virginia, for Appellant. Charles T. Miller, United States
Attorney, Monica L. Dillon, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio      Collins    pleaded      guilty     to     being     a   felon     in

possession of a firearm, in violation of 28 U.S.C. §§ 922(g)(1)

and    § 924(a)(2).           Pursuant   to     a    plea     agreement,      Collins

preserved     his    right    to   appeal     the    denial    of     his   motion    to

suppress evidence of the firearm seized from his person during a

pat-down     of   his   clothing,      conducted     in     conjunction      with    the

search of a vehicle in which he was riding as a passenger.                            We

have reviewed the record and the district court’s opinion and

find    no   reversible       error.     Accordingly,         we    affirm    on     the

reasoning of the district court.               See United States v. Collins,

650    F.Supp.2d     527   (S.D.W.Va.     2009).       We     dispense      with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                          2